*1292
OPINION ON MOTION FOR REHEARING/WRITTEN OPINION

PER CURIAM.
This cause is before us on Appellant’s Motion for Rehearing/Written Opinion. We grant the motion, withdraw our former opinion of May 4, 2015, and substitute this opinion in its place.
Based on this Court’s decision in Westphal v. City of St. Petersburg/City of St Petersburg Risk Management, 122 So.3d 440 (Fla. 1st DCA 2013) (en banc), the Judge of Compensation Claims correctly limited the award of temporary benefits to 104 weeks. On appeal in this court, Appellant failed to establish that Section 440.15(4)(e), Florida Statutes (2011), is unconstitutional as applied to him.
AFFIRMED.
LEWIS, C.J., RAY and SWANSON, JJ., concur.